DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 09/12/2019. The applicant does not submit an Information Disclosure Statement. The applicant does not claim Foreign priority. The applicant claims Domestic priority to applications dated 06/03/2016 and 05/26/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,451,435. Although the claims at issue are not identical, they are not patentably distinct from each other because as the claim invention projects a virtual image on a heads up display in a vehicle of a lane markings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 7 – 11, and 13 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee US 2018/0031384.
As per claim 1, A head up display arrangement for a motor vehicle, the arrangement comprising: 
a global positioning system module configured to emit geographic location coordinates associated with the motor vehicle; (Lee paragraph 0020 discloses, “The information fusion controller 100 can also receive information from a navigation sub-system 130, which includes a global positioning system 131 (referred to as GPS 131 hereinafter) and inertial sensors 132 that 
an electronic processing device communicatively coupled to the global positioning system module, the electronic processing device being configured to: 
receive the geographic location coordinates; (Lee paragraph 0004 discloses, “The processing circuitry is configured to receive inputs from the one or more databases, sensors of the vehicle, and a sub-system of the vehicle, build and validate a road line model to detect or predict a road line based on the inputs received, determine environmental conditions based on the inputs from the one or more databases, and a sub-system of the vehicle, assign weights to the inputs received based on the environmental conditions to generate weighted inputs, and execute the road line model to determine the road line based on the weighted inputs.”)
retrieve from a database lane marking location data stored in association with the received geographic location coordinates; and transmit the retrieved lane marking location data; (Lee paragraph 0004 discloses, “The processing circuitry is configured to receive inputs from the one or more databases, sensors of the vehicle, and a sub-system of the vehicle, build and validate a road line model to detect or predict a road line based on the inputs received, determine environmental conditions based on the inputs from the one or more databases, and a sub-system of the vehicle, assign weights to the inputs received based on the environmental conditions to generate weighted inputs, and execute the road line model to determine the road line based on the weighted inputs.”)and 
a head up display communicatively coupled to the electronic processing device and configured to: 

display virtual lane markings dependent upon the received lane marking location data, wherein the virtual lane markings comprise transparent colored highlighting. (Lee paragraph 0007 discloses, “The method further includes detecting, using the processing circuitry, one or more objects along a road in a driving direction, constructing, using the processing circuitry, an augmented road line by augmenting the road line with the one or more objects detected on the road, and displaying, using the processing circuitry, the augmented road line on a heads-up display or on a windshield located in front of a driver of the vehicle.” And paragraph 0047 discloses, “Further, the road line 401a is constructed substantially parallel to the road line 401b to create a virtual lane marking within which the vehicle should be maintained.  The road lines 401a and 401b can be displayed in a colored form such as green, and the center line can also be colored such as yellow.”)
As per claim 2, The head up display arrangement of claim 1 wherein the electronic processing device is configured to determine a direction of travel of the motor vehicle, the lane marking location data being stored in the database in association with corresponding said directions of travel. (Lee paragraph 0005 discloses, “The processing circuitry is further configured to detect one or more objects along a road in a driving direction, construct an augmented road line by augmenting the road line with the one or more objects detected on the 
As per claim 3, The head up display arrangement of claim 1 wherein the lane marking location data comprise positions of the lane markers in the driver's field of view. (Lee paragraph 0047 discloses, “Further, the road line 401a is constructed substantially parallel to the road line 401b to create a virtual lane marking within which the vehicle should be maintained.  The road lines 401a and 401b can be displayed in a colored form such as green, and the center line can also be colored such as yellow.”)
As per claim 4, The head up display arrangement of claim 1 wherein the global positioning system module, the database, the electronic processor, and the head up display are each disposed within the motor vehicle. (Lee paragraph 0019 discloses, “The information fusion controller 100 is configured to receive information from different sources, integrate the information to detect or determine road lines, identify objects in a path along a driving direction, augment the road lines with the objects, and display the augmented road line information on the heads-up display 101, on a windshield of the vehicle, or other appropriate displays.  The road lines can be virtual lane makers, an edge of the road, or a virtual lane in which the vehicle is desired to stay.”)
As per claim 5, The head up display arrangement of claim 1 wherein the database is disposed remotely from the vehicle, and the electronic processing device is configured to wirelessly retrieve from the database the lane marking location data. (Lee paragraph 0021 discloses, “Furthermore, the information fusion controller 100 can be configured to receive information from external databases or servers including, but not limited to, an infrastructure database 151 (referred as V2I 151 hereinafter), a traffic update server 152 (referred as V2X 152 hereinafter), a connected vehicle database 153 (referred as V2V 153 hereinafter), and a public real time kinetic database 154 (referred as V2P 154 hereinafter).  A detailed process implemented by the information fusion controller 100 is discussed with respect to FIGS. 2 and 3.”)
As per claim 7, A method of providing a head up display in a motor vehicle, the method comprising: 
receiving a set of said geographic location coordinates, the set of geographic location coordinates being associated with a position of the motor vehicle at a particular point in time; (Lee paragraph 0020 discloses, “The information fusion controller 100 can also receive information from a navigation sub-system 130, which includes a global positioning system 131 (referred to as GPS 131 hereinafter) and inertial sensors 132 that can calculate the position, velocity and orientation of the vehicle without the need of an external reference.”)
retrieving from storage a set of said lane marking location data, the set of lane marking location data being stored in association with the received set of geographic location coordinates; (Lee paragraph 0004 discloses, “The processing circuitry is configured to receive inputs from the one or more databases, sensors of the vehicle, and a sub-system of the vehicle, build and validate a road line model to detect or predict a road line based on the inputs received, determine environmental conditions based on the inputs from the one or more databases, and a sub-system of the vehicle, assign weights to the inputs received based on the environmental conditions to generate weighted inputs, and execute the road line model to determine the road line based on the weighted inputs.”)and 
displaying virtual lane markings on a head up display within the motor vehicle, the displaying being dependent upon the retrieved set of lane marking location data, wherein the virtual lane markings comprise transparent colored highlighting. (Lee paragraph 0007 discloses, “The method further includes detecting, using the processing circuitry, one or more objects along a road in a driving direction, constructing, using the processing circuitry, an augmented road line by augmenting the road line with the one or more objects detected on the road, and displaying, using the processing circuitry, the augmented road line on a heads-up display or on a windshield 
As per claim 8, The method of claim 7 further comprising determining a direction of travel of the motor vehicle, the lane marking location data being stored in association with corresponding said directions of travel. (Lee paragraph 0005 discloses, “The processing circuitry is further configured to detect one or more objects along a road in a driving direction, construct an augmented road line by augmenting the road line with the one or more objects detected on the road, and display the augmented road line on a heads-up display or on a windshield located in front of a driver of the vehicle.”)
As per claim 9, The method of claim 7 wherein the lane marking location data comprise positions of the lane markers in the driver's field of view. (Lee paragraph 0047 discloses, “Further, the road line 401a is constructed substantially parallel to the road line 401b to create a virtual lane marking within which the vehicle should be maintained.  The road lines 401a and 401b can be displayed in a colored form such as green, and the center line can also be colored such as yellow.”)
As per claim 10, The method of claim 7 wherein each of the steps occurs entirely within the motor vehicle. (Lee paragraph 0019 discloses, “The information fusion controller 100 is configured to receive information from different sources, integrate the information to detect or determine road lines, identify objects in a path along a driving direction, augment the road lines with the objects, and display the augmented road line information on the heads-up display 101, 
As per claim 11, The method of claim 7 wherein the lane marking location data is stored remotely from the motor vehicle, and the set of said lane marking location data is wirelessly retrieved from storage. (Lee paragraph 0021 discloses, “Furthermore, the information fusion controller 100 can be configured to receive information from external databases or servers including, but not limited to, an infrastructure database 151 (referred as V2I 151 hereinafter), a traffic update server 152 (referred as V2X 152 hereinafter), a connected vehicle database 153 (referred as V2V 153 hereinafter), and a public real time kinetic database 154 (referred as V2P 154 hereinafter).  A detailed process implemented by the information fusion controller 100 is discussed with respect to FIGS. 2 and 3.”)
As per claim 13, A head up display arrangement for a motor vehicle, the arrangement comprising: 
a global positioning system module configured to emit current geographic location coordinates associated with the motor vehicle; (Lee paragraph 0020 discloses, “The information fusion controller 100 can also receive information from a navigation sub-system 130, which includes a global positioning system 131 (referred to as GPS 131 hereinafter) and inertial sensors 132 that can calculate the position, velocity and orientation of the vehicle without the need of an external reference.”)
an electronic processing device communicatively coupled to the global positioning system module and to the database, the electronic processing device being configured to: 
receive the current geographic location coordinates; forecast, based on the received current geographic location coordinates, future geographic location coordinates associated with the motor vehicle at a future time; (Lee paragraph 0004 discloses, “The processing circuitry is configured to receive inputs from the one or more databases, sensors of the vehicle, and a sub-system of the vehicle, build and validate a road line model to detect or predict a road line based on the inputs received, determine environmental conditions based on the inputs from the one or 
retrieve from a database lane marking location data stored in association with the forecasted future geographic location coordinates; (Lee paragraph 0004 discloses, “The processing circuitry is configured to receive inputs from the one or more databases, sensors of the vehicle, and a sub-system of the vehicle, build and validate a road line model to detect or predict a road line based on the inputs received, determine environmental conditions based on the inputs from the one or more databases, and a sub-system of the vehicle, assign weights to the inputs received based on the environmental conditions to generate weighted inputs, and execute the road line model to determine the road line based on the weighted inputs.”) and 
transmit the retrieved lane marking location data; (Lee paragraph 0026 discloses, “The navigation sub-system 130 can send the navigation information including GPS coordinates, speed, direction, lane markings, etc. along a route to the information fusion controller 100.  The information fusion controller 100 can then integrate and/or compare the navigation information from the navigation sub-system 130 and the vision information from the vision sub-system 105 to determine the road lines.”) and 
a head up display communicatively coupled to the electronic processing device and configured to: 
receive the transmitted lane marking location data; (Lee paragraph 0026 discloses, “The navigation sub-system 130 can send the navigation information including GPS coordinates, speed, direction, lane markings, etc. along a route to the information fusion controller 100.  The information fusion controller 100 can then integrate and/or compare the navigation information 
display, at the future time, virtual lane markings dependent upon the received lane marking location data, wherein the virtual lane markings comprise transparent colored highlighting. (Lee paragraph 0007 discloses, “The method further includes detecting, using the processing circuitry, one or more objects along a road in a driving direction, constructing, using the processing circuitry, an augmented road line by augmenting the road line with the one or more objects detected on the road, and displaying, using the processing circuitry, the augmented road line on a heads-up display or on a windshield located in front of a driver of the vehicle.” And paragraph 0047 discloses, “Further, the road line 401a is constructed substantially parallel to the road line 401b to create a virtual lane marking within which the vehicle should be maintained.  The road lines 401a and 401b can be displayed in a colored form such as green, and the center line can also be colored such as yellow.”)
As per claim 14, The head up display arrangement of claim 13 wherein the electronic processing device is configured to determine a direction of travel of the motor vehicle, the lane marking location data being stored in the database in association with corresponding said directions of travel. (Lee paragraph 0005 discloses, “The processing circuitry is further configured to detect one or more objects along a road in a driving direction, construct an augmented road line by augmenting the road line with the one or more objects detected on the road, and display the augmented road line on a heads-up display or on a windshield located in front of a driver of the vehicle.”)
As per claim 15, The head up display arrangement of claim 13 wherein the lane marking location data comprise positions of the lane markers in the driver's field of view. (Lee paragraph 
As per claim 16, The head up display arrangement of claim 13 wherein the global positioning system module, the database, the electronic processor, and the head up display are each disposed within the motor vehicle. (Lee paragraph 0019 discloses, “The information fusion controller 100 is configured to receive information from different sources, integrate the information to detect or determine road lines, identify objects in a path along a driving direction, augment the road lines with the objects, and display the augmented road line information on the heads-up display 101, on a windshield of the vehicle, or other appropriate displays.  The road lines can be virtual lane makers, an edge of the road, or a virtual lane in which the vehicle is desired to stay.”)
As per claim 17, The head up display arrangement of claim 13 wherein the database is disposed remotely from the vehicle, and the electronic processing device is configured to wirelessly retrieve from the database the lane marking location data. (Lee paragraph 0021 discloses, “Furthermore, the information fusion controller 100 can be configured to receive information from external databases or servers including, but not limited to, an infrastructure database 151 (referred as V2I 151 hereinafter), a traffic update server 152 (referred as V2X 152 hereinafter), a connected vehicle database 153 (referred as V2V 153 hereinafter), and a public real time kinetic database 154 (referred as V2P 154 hereinafter).  A detailed process implemented by the information fusion controller 100 is discussed with respect to FIGS. 2 and 3.”)
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661